Detailed Action
This action is in response to the application filed on June 19, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 (See MPEP 2106) Claim 1-20 are directed to a method which belongs to a statutory class.

Step 2A, Prong One: Claim 1 recites a method comprising the steps detecting, receiving, scoring and invoking – including “selecting a first data field of a first type from a document, the first data field being associated with a second data field of a second type in the document” which is a process that, under its broadest reasonable interpretation, covers performance of the limitation by Mental Process, but for the recitation of generic computer components. This can be done for example, by looking at one of the traits of a user and matching content and deciding how good the content is for the user, can be done visually if the content is provided; and “identifying, from an unstructured text database comprising a plurality of paired data fields each comprising a data field of the first type that is associated with a data field of the second type” can be done by deciding what content is suitable for the user. Nothing in the claim element precludes the steps from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception, i.e., the mental process, is not integrated into a practical application. In particular, the claims only recite additional elements – “apparatus”, “processing device and memory” These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2A, Prong Two: Claims 1-20 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 1-20” determining an embedding of terms of unstructured text data in the first data field” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "determining" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. 

Step 2B: Claims 1-20 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 1, 15 and 18 the “identifying, from an unstructured text database comprising a plurality of paired data fields each comprising a data field of the first type that is associated with a data field of the second type” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him.

Claims 1-20, taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.

In addition, the limitation recites” metrics characterizing similarity”. These limitations thus describes a “mathematical relationship.” This is a process that, under its broadest reasonable interpretation, covers performance of the limitations by Mathematical Concepts, but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed by Mathematical relationships, mathematical formulas or equations; mathematical calculations.

	All dependent claims have been analyzed for each of the steps stated above. Dependent claims are not patent eligible for the same reasons as applied above.

Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US/10,127,304 B1) in view of Savir et al. (US/10,235,452 B1)

Regarding claim 1, Cohen discloses “An apparatus comprising: at least one processing device comprising a processor coupled to a memory;” (See Fig. 1) (embodiment to be implemented on a given processing platform using at least one processing device comprising a processor coupled to a memory.)

“the at least one processing device being configured to perform steps of: selecting a first data field of a first type from a document, the first data field being associated with a second data field of a second type in the document;” (See abstract) (The structured service event data comprises service event data stored in one or more structured data fields of a service events database, and the unstructured service event data includes documents comprising unstructured text data of the service events database.)

But, Cohen does not explicitly disclose “determining an embedding of terms of unstructured text data in the first data field;” However, Savir teaches “determining an embedding of terms of unstructured text data in the first data field; (See Col. 12, lines 20-25) (Determination may be based at least in part on one or more information retrieval techniques, such as term frequency-inverse document frequency (TF-IDF), relevance information retrieval.)

“identifying, from an unstructured text database comprising a plurality of paired data fields each comprising a data field of the first type that is associated with a data field of the second type, (See Fig. 1) (The unstructured service event data includes documents comprising unstructured text data of the service events database 114. The documents stored in the service events database 114 generally comprise unstructured text data. The analysis and visualization tool comprises an interface that permits selection of one or more of the data fields.)

But, Cohen does not explicitly disclose “a subset of the plurality of paired data fields based at least in part on one or more metrics characterizing similarity between (i) the embedding of terms of the unstructured text data in the first data field and embeddings of terms of unstructured text data in the data fields of the first type in the plurality of paired data fields; However Savir teaches  “a subset of the plurality of paired data fields based at least in part on one or more metrics characterizing similarity between (i) the embedding of terms of the unstructured text data in the first data field and embeddings of terms of unstructured text data in the data fields of the first type in the plurality of paired data fields (See Fig. 2 and Col. 8 lines 28-30) (Determining at least the subset of the plurality of topics automatically from the unstructured text data; The visualization module may be configured to provide an output display showing at least a subset of the respective sets of related terms from the unstructured text data.)

But, Cohen does not explicitly disclose ““determining syntactic differences between the unstructured text data in the first data field and the unstructured text data in the data fields of the first type in the identified subset of paired data fields; and providing one or more recommendations for unstructured text data to fill the second data field in the document, the one or more recommendations comprising at least a given portion of unstructured text data in one or more of the data fields of the second type in the identified subset of paired data fields”

However Savir teaches “determining syntactic differences between the unstructured text data in the first data field and the unstructured text data in the data fields of the first type in the identified subset of paired data fields; and providing one or more recommendations for unstructured text data to fill the second data field in the document, the one or more recommendations comprising at least a given portion of unstructured text data in one or more of the data fields of the second type in the identified subset of paired data fields,” (See Abstract Fig. 4 and Col. 12, lines 20-25) (The expert recommender engine is associated with a clustering module that separates the unstructured text. Determination may be based at least in part on one or more information retrieval techniques, such as term frequency-inverse document frequency (TF-IDF), relevance information retrieval. The expert recommender engine  utilizes the expert similarity and ranking generator of the collaborative filtering module to generate a ranked listing of subject matter experts and to identify a particular available subject matter expert from the ranked listing.) 

“the given portion of the unstructured text data being determined based at least in part on the syntactic differences between the unstructured text data in the first data field and the unstructured text data in the data fields of the first type in the identified subset of paired data fields.” (See Fig. 1 and Col. 9, lines 55-58) (In step 202, unstructured data is obtained. The unstructured service event data includes documents comprising unstructured text data of the service events database 114. Various steps may be applied to the unstructured text data. For example, one or more term indexes may be constructed, possibly in the form of a document term matrix, or in another suitable format.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen et al. (Analysis and visualization tool with combined processing of structured and unstructured service event data) with Savir et al. (Expert recommendation leveraging topic clusters derived from unstructured text data) in order to allow for less need to continuously expand and update an expert skills database. Instead, unstructured text data is automatically processed using text analytics to facilitate the determination of an appropriate subject matter expert in a fully automated manner and therefore without any need for manual intervention. Accordingly, there is no need for manual screening and maintenance in which a corpus of unstructured text data is reviewed and sampled by service personnel. See Savir, abstract. 

Regarding claim 2, Cohen in view of Savir discloses “The apparatus of claim 1 wherein the document comprises a questionnaire, the first data field comprises a given question of the questionnaire, the second data field comprises a given answer to the given question of the questionnaire, and the plurality of paired data fields comprise a plurality of previously-answered question-answer pairs from one or more previously-completed questionnaires.” (See Savir: Col. 2, lines 6-10) (The unstructured text data comprises unstructured service request summaries such as question/answer problem summaries and corresponding solution summaries, relating to service requests.)

Regarding claim 3, Cohen in view of Savir discloses “The apparatus of claim 1 wherein the terms of the unstructured text data of the first data field comprise words, and wherein determining the embedding of the terms of the unstructured text data of the first data field comprises computing a vector space embedding of the terms of the unstructured text data of the first data field.”  (See Savir: Col. 12, lines 20-25) (may be based at least in part on one or more information retrieval techniques, such as term frequency-inverse document frequency (TF-IDF), relevance information retrieval, the probabilistic relevance model and other information retrieval models.)

Regarding claim 4, Cohen in view of Savir discloses “The apparatus of claim 3 wherein each term of the unstructured text data of the first data field is a single word.” (See Fig. 7-Fig.8)

Regarding claim 5, Cohen in view of Savir discloses “The apparatus of claim 3 wherein the vector space embedding comprises a numerical vector with entries representing weights for respective ones of the terms of the unstructured text data for the first data field, a given one of the weights comprising one or more of: a term frequency-inverse document frequency weight component; a logarithm of a term frequency weight component; a bag-of-words weight component; and an entropy weight component. (See Col. 9, lines 55-58) (In step 202, unstructured data is obtained. The unstructured service event data includes documents comprising unstructured text data of the service events database 114. Various steps may be applied to the unstructured text data. For example, one or more term indexes may be constructed, possibly in the form of a document term matrix, or in another suitable format. See also Savir: Col. 12, lines 20-25) (May be based at least in part on one or more information retrieval techniques, such as term frequency-inverse document frequency (TF-IDF), relevance information retrieval, the probabilistic relevance model and other information retrieval models.)

Regarding claim 6, Cohen in view of Savir discloses “The apparatus of claim 1 wherein the one or more metrics characterizing similarity between (i) the embedding of the terms of the unstructured text data in the first data field and the embeddings of the terms of the unstructured text data in the data fields of the first type in the plurality of paired data fields comprise at least one of: a cosine similarity metric; a Sorensen-Dice similarity metric; and a Jaccard similarity metric.” (See Savir: Col. 12, lines 20-25 (Utilizes the expert similarity and ranking generator; Determination of similarities may be based at least in part on one or more information retrieval techniques, the probabilistic relevance model and other information retrieval models etc.)

Regarding claim 7, Cohen in view of Savir discloses “The apparatus of claim 1 wherein identifying the subset of paired data fields comprises identifying a designated number of the plurality of paired data fields from the unstructured text database with highest values for the one or more metrics characterizing similarity between (i) the embedding of the terms of the unstructured text data in the first data field and the embeddings of the terms of the unstructured text data in the data fields of the first type in the plurality of paired data fields.” (See Savir: Col. 12 lines 26-30) (May comprise the highest-ranking available from a ranked listing as generated by the expert similarity and ranking generator; relevance information retrieval, the probabilistic relevance model and other information retrieval models.)

Regarding claim 8, Cohen in view of Savir discloses “The apparatus of claim 1 wherein determining the syntactic differences comprises computing at least one of an edit distance and a Hamming distance between the unstructured text data in the first data field and the unstructured text data in the data fields of the first type in the identified subset of paired data fields.” (See Savir: Col. 12, lines 20-25 (Utilizes the expert similarity and ranking generator; Determination of similarities may be based at least in part on one or more information retrieval techniques, the probabilistic relevance model and other information retrieval models etc.)

Regarding claim 9, Cohen in view of Savir discloses “The apparatus of claim 1 wherein providing the one or more recommendations for unstructured text data to fill the second data field in the document comprises automatically filling at least one of the one or more recommendations in the second data field in the document.” (See Col. 2, lines 7-12) (The analysis and visualization tools in are data driven in that relevant topics are elevated automatically from the actual unstructured text data itself. See also Savir Col. 14, lines 42-45) (Unstructured text data is automatically processed using text analytics to facilitate the determination of an appropriate subject matter expert. No manual effort is needed based on unstructured text data and supplementary data.)

Regarding claim 10, Cohen in view of Savir discloses “The apparatus of claim 1 wherein providing the one or more recommendations for unstructured text data to fill the second data field in the document comprises: presenting the one or more recommendations to a user; determining whether the user accepts or rejects the one or more recommendations; and updating the unstructured text database based at least in part on whether the user accepts or rejects the one or more recommendations.” (See Savir Col. 1, lines 48-50): (The expert recommender engine is configured to receive information relating to a communication from a user and to identify at least one subject matter expert for the communication based on the received information and unstructured text data of a service events database. The expert recommender engine can be further configured to utilize customer satisfaction survey data and whether the user rejects or accepts the recommendations. The customer satisfaction survey data can be further updated if the handling of the current service request by the available subject matter expert leads to entry of additional customer satisfaction survey data relating to that expert by the customer. After the interaction, the user may recommend the expert via social media or customer satisfaction survey, with the corresponding set of data being updated accordingly.)

Regarding claim 11, Cohen in view of Savir discloses “the apparatus of claim 10 wherein updating the unstructured text database comprises, responsive to determining that the user rejects the one or more recommendations: identifying a symmetric set-difference of the terms of the unstructured text data of the first data field and the terms of the unstructured text data in the data fields of the first type in the identified subset of paired data fields; and modifying weights in embeddings of terms belonging to the identified symmetric set- difference relative to weights in embeddings of terms not belonging to the identified symmetric set-difference.” (See Col. 9, lines 55-58) (In step 202, unstructured data is obtained. The unstructured service event data includes documents comprising unstructured text data of the service events database 114. Various steps may be applied to the unstructured text data. For example, one or more term indexes may be constructed, possibly in the form of a document term matrix, or in another suitable format. See also Savir: Col. 12, lines 20-25) (May be based at least in part on one or more information retrieval techniques, such as term frequency-inverse document frequency (TF-IDF), relevance information retrieval, the probabilistic relevance model and other information retrieval models.)

Regarding claim 12, Cohen in view of Savir discloses “The apparatus of claim 10 wherein updating the unstructured text database comprises, responsive to determining that the user accepts at least one of the one or more recommendations, adding the first data field and said at least one recommendation as a new paired data field in the unstructured text database.” (See Savir Col. 1, lines 48-50): (The expert recommender engine is configured to receive information relating to a communication from a user and to identify at least one subject matter expert for the communication based on the received information and unstructured text data of a service events database. The expert recommender engine can be further configured to utilize customer satisfaction survey data and whether the user rejects or accepts the recommendations. The customer satisfaction survey data can be further updated if the handling of the current service request by the available subject matter expert leads to entry of additional customer satisfaction survey data relating to that expert by the customer or support person. After the interaction, the user may recommend the expert via social media or customer satisfaction survey, with the corresponding set of data being updated accordingly.)

Regarding claim 13, Cohen in view of Savir discloses “The apparatus of claim 1 wherein providing the one or more recommendations for unstructured text data to fill the second data field in the document comprises providing to a user the identified subset of paired data fields and a representation of the between the unstructured text data in the first data field and the unstructured text data in the data fields of the first type in the identified subset of paired data fields.” (See Fig. 2 and Col. 8 lines 28-30) (Determining at least the subset of the plurality of topics automatically from the unstructured text data; The visualization module may be configured to provide an output display showing at least a subset of the respective sets of related terms from the unstructured text data.)

Regarding claim 14, Cohen in view of Savir discloses “The apparatus of claim 13 wherein providing the identified subset of paired data fields to the user comprises: determining, for at least a given one of the identified subset of paired data fields, a first  additional paired data field in the unstructured text database that has a data field of the second type with unstructured text data that is semantically similar to unstructured text data in a data field of the second type in the given paired data field; providing the additional paired data field to the user; and responsive to the user accepting at least a portion of the unstructured text data in the data field of the second type in the additional paired data field to fill the second data field, presenting to the user at least a second additional paired data field in the unstructured text database that has a data field of the second type with unstructured text data that is semantically similar to unstructured text data in a data field of the second type in the given paired data field.” (See Fig. 2 and Col. 8 lines 28-30) (Determining at least the subset of the plurality of topics automatically from the unstructured text data; The visualization module may be configured to provide an output display showing at least a subset of the respective sets of related terms from the unstructured text data. 
See also: Savir Col. 1, lines 48-50): (The expert recommender engine is configured to receive information relating to a communication from a user and to identify at least one subject matter expert for the communication based on the received information and unstructured text data of a service events database. The expert recommender engine can be further configured to utilize customer satisfaction survey data and whether the user rejects or accepts the recommendations. The customer satisfaction survey data can be further updated if the handling of the current service request by the available subject matter expert leads to entry of additional customer satisfaction survey data relating to that expert by the customer)
As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps” (See Fig. 11) ( A non-transitory processor-readable storage medium having program code of one or more software programs embodied therein, with the program code when executed by at least one processing device of a processing platform.)

As per claim 16, this claim is rejected based on rationale given above for rejected claim 9 and is similarly rejected. 
As per claim 17, this claim is rejected based on rationale given above for rejected claim 10 and is similarly rejected. 
As per claim 18, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. 
As per claim 19, this claim is rejected based on rationale given above for rejected claim 9 and is similarly rejected. 
As per claim 20, this claim is rejected based on rationale given above for rejected claim 10 and is similarly rejected. 



                                           









   Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154